DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
	Claim 1-18 are pending
	Applicant provided information disclosure statement (IDS)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-18 are directed to the statutory category of a method and system.


Regarding step 2A-1, Claims 262-281 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 12 recite the limitations of a. access at least one inventory item to be priced, wherein the price of the inventory item is to be accessible to users of an electronic inventory platform; b. generate a filtering protocol using one or more pre-set pricing criteria, c. store the filtering protocol in a database; d. retrieve a plurality of comparable inventory items from an inventory exchange server wherein the listing of comparable inventory retrieved includes a plurality of data parameters associated with each listing and wherein at least one of the associated data parameters of each listing corresponds to the present price that the inventory item is offered for sale; e. filter the plurality of comparable inventory items using the filtering protocol to generate a filtered dataset; f. determine an aggregate market price based on the respective prices of the items in the filtered dataset; g. generate a price for the at least one inventory item based on the determined aggregate market price; and h. update the electronic inventory platform to reflect the generated price for the at least one inventory item.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of processor, memory, and database, the claim language encompasses a user merely determining  updated prices for inventory items based on filtering data and determining aggregate market prices.


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite the additional elements of processor, memory, database, remoter user device, and display device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	

	
The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe details about the filtering such providing a mathematical equation in claim 10 to determine criteria for the filtering. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, processor, database, and memory
Claims 4, 5, 6, 14, 15, and 16 recite remote user device
Claims 5 and 15 recite display device
Claim 12 recites method, however method is not considered an additional element
Claim 12 also recites database, processor, and memory
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specification states a general purpose computer in para 0084.
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0084. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5, 6, 7, 11, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delurgio et al. (US20020165760A1) herein Delurgio in further view of Huyler (US20020004789A1). 

Regarding claim 1 and similarly claim 12, Delurgio teaches 

A system…at least one processor configured with code executing therein, a memory for storing the code and a connection to at least one database of references to inventory available for sale, where in the processor is configured to (Figure 1 shows a system) The system includes computers which have processor and memory (See para 0061-Now referring to FIG. 2, a block diagram 200 is presented illustrating an apparatus for merchandise price optimization according to the present invention. The block diagram 200 shows an optimization network operations center (NOC) 230 that is accessed over a data network 220 by a plurality of off-site computers 210 belonging to a plurality of customers.) The processor can also be seen as the scenario/results processor (See para 0015- The interface includes a scenario/results processor that enables a user to prescribe an optimization scenario, and that presents the optimum prices to the user.)The system has a connection with a database of client data which references inventory items for sale with respect to different product categories (See para 0096- The categories field 1003 provides a listing of all product categories 1004 that are available for optimization according to the client's data set within the data base) 
A method…item stored in an electronic database of inventory, the method comprising using at least one processor configured with code executing therein, a memory for storing the code and a communication to at least one database of references to inventory available for sale (See para 0003- This invention relates in general to the field of econometrics, and more particularly to an apparatus and method) The system includes computers which have processor and memory (See para 0061-Now referring to FIG. 2, a block diagram 200 is presented illustrating an apparatus for merchandise price optimization according to the present invention. The block diagram 200 shows an optimization network 230 that is accessed over a data network 220 by a plurality of off-site computers 210 belonging to a plurality of customers.) The processor can also be seen as the scenario/results processor (See para 0015- The interface includes a scenario/results processor that enables a user to prescribe an optimization scenario, and that presents the optimum prices to the user.) The system has a connection with a database of client data which references inventory items for sale with respect to different product categories (See para 0096- The categories field 1003 provides a listing of all product categories 1004 that are available for optimization according to the client's data set within the data base)

a. access at least one inventory item to be priced (See figs 10-12) This shows the user accessing items to have their price optimized by making a scenario to run. The item the user is selecting is soaps. (See para 0096-The categories field 1003 provides a listing of all product categories 1004 that are available for optimization according to the client's data set within the data base.) (See para 0097-ithin the products group field 1110, the user selects a product group 1104 for optimization, which is indicated by highlighting. The products field 1111 displays all of the products 1106 within the selected product group 1104. )

Wherein the price of the inventory item is to be accessible to users of an electronic inventory platform (See figure 1) This shows multiple users can access the system of the Optimization NOC through a network and computers. Examiner 220 from files on the customer computers 210 into corresponding data sets 239 within the data base.)

b. generate a filtering protocol using one or more pre-set pricing criteria  The filtering protocol is the scenario the user will generate. (See para 0011- Therefore, what is needed is a technique that enables a user to configure and execute optimization scenarios within a model that determines optimized prices for products within a product category, where the model considers the cost of the products as well as the demand for those products and other related products ) The preset pricing criteria is established by the user in figures 12-15. The user here is manipulating the pricing criteria for the optimized price. 

c. store the filtering protocol in a database  After the scenario is made, it can be stored in a database. (See para 0088-The currently defined scenarios template 600 is generated within a scenario/results processor using data pertaining to a particular client that is stored within an area of a data base that corresponds to the particular client.) 

d. retrieve a plurality of comparable inventory items from an inventory exchange server The system is capable of retrieving comparable inventory items from the product groups defined. (See figure 10 and 11). This shows comparable 236 relies on a mixed-model framework, simultaneously utilizing information in the client data set 239 across all stores and products within a product category, where a product category is defined as a collection of substitutable or complementary products.) 

wherein the listing of comparable inventory retrieved includes a plurality of data parameters associated with each listing (See fig. 10 and 11) The comparable items include plurality of data parameters such as brand name and quantity (See item 1111) 

Even though Delurgio teaches listing of comparable items and data associated with them, it doesn’t teach the listing includes the price of the comparable items. 

However, Huyler teaches and wherein at least one of the associated data parameters of each listing corresponds to the present price that the inventory item is offered for sale (See para 0022- In a preferred embodiment, the database includes the seller's products, along with certain information regarding those products, such as their current prices. The database further includes market prices on products that are competitive with the seller's products) This shows competitor product market prices, Examiner interprets competitor market prices to be comparable products’ prices at which they are sold for. 

Delurgio and Huyler are analogous art because they are from the same problem solving area of changing prices for items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Delurgio’s invention by incorporating the method of Huyler because the interface of Delurgio can also include comparable product prices. This would give the user making the scenario more insight into the comparable item data, and the user would also be able to run scenarios with comparable priced items. The user would also be able to make more robust product groups because the user can group items based on price and not just product type.

Delurgio further teaches e. filter the plurality of comparable inventory items using the filtering protocol to generate a filtered dataset The comparable items list in figure 10 and 11 are further filtered with respect with figures 12-15. For example, the comparable inventory items are further filtered with respect to date as seen in figure 13. (See para 0099- The time horizons template 1300 has an optimization start date field 1303 where the user selects a start date 1307 for the new optimization scenario and an optimization end date field 1304 where the user selects an end date 1308 for the new optimization scenario. Selected start and end dates 1307, 1308 for optimizing prices are indicated within the template 1300 by highlighting. The user can exit the wizard by selecting a cancel button 1305 and the user can proceed to the next template by selecting a next button 1306
However Delurgio does not teach f. determine an aggregate market price based on the respective prices of the items in the filtered dataset;
 g. generate a price for the at least one inventory item based on the determined aggregate market price
However Huyler further teaches f. determine an aggregate market price based on the respective prices of the items in the filtered dataset  Delurgio already teaches filtered dataset for the comparable items but does not teach determine an aggregate market price. Huyler teaches (See para 0022- The database further includes market prices on products that are competitive with the seller's products.) This shows prices for comparable items as well and an aggregate market price for the comparable items is seen here (See para 0027- As stated above, in step 530, certain market values are calculated from the database to be used in the algorithm. In a preferred embodiment, these market values include the 25th percentile (first quartile) price of the competitive products, the median price (50th percentile), and the 75th percentile (third quartile) price. Also, an IQR value is calculated which represents the difference between the third quartile and the first quartile prices.) This shows an aggregate market price for the comparable items based on first, median, and third quartile. 
 g. generate a price for the at least one inventory item based on the determined aggregate market price (See figure 7 item 728) (See para 0029- The new price is output at step 728. Advantageously, the new prices are input to a database from which a further cone plot is displayed and, if desired, the new 

Delurgio and Huyler are analogous art because they are from the same problem solving area of changing prices for items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Delurgio’s invention by incorporating the method of Huyler because Delurgio also deals with generating a new price. Delurgio would be able to determine the new prices based on market values calculated from Huyler. Calculating new prices from market data would ensure the new prices are competitive and accurate. 

Delurgio further teaches h. update the electronic inventory platform to reflect the generated price for the at least one inventory item. (See para 0069- The results of an executed optimization scenario are provided to the client, or user, via the scenario/results processor 233 through a sequence of result templates. The result data may also be downloaded over the data network 220 to a designated file on the client machine 210.) This shows the computer/electronic inventory platform are updated with the results of the scenario. The results of the scenario include new prices as seen in figure 18-19. 

It is important to note that Huyler also teaches this limitation h. update the electronic inventory platform to reflect the generated price for the at least one inventory item. (See para 0029- Advantageously, the new prices are input to a 550).)  This shows an update with respect to the new prices generated. 


Regarding claim 2, Delurgio further teaches 

wherein the filtering protocol includes at least two filtering functions that filter the comparable inventory data sequentially. (See figure 13-15) This shows at least two filters such as time horizon filter and price swing filter. These two filters are done sequentially since first the time horizon filter is set, then the price swing filter is set. 

Regarding claim 4 and similarly claim 14, Delurgio further teaches 

wherein the filtering protocol is generated by receiving a selection of a least two filtering functions from a user remote from the processor. (See figure 2) This shows users who are remote from the optimization noc. (See para 0061- The block diagram 200 shows an optimization network operations center (NOC) 230 that is accessed over a data network 220 by a plurality of off-site computers 210 belonging to a plurality of customers. In one embodiment, the data network 220 is the Internet 220 and the off-site computers 210 are 211 such as Microsoft® Internet Explorer® or Netscape® Navigator®.) The users can access and make scenarios from the off-site computers. 

Regarding claim 5 and similarly claim 15, Delurgio further teaches 

wherein the processor is further configured to provide a plurality of references to pre-set filter functions to a remote user device (See para 0097- After the user has selected categories for optimization, the new scenario wizard presents a product template 1100 to the user's web browser, a diagram of which is shown in FIG. 11. The product template 1100 indicates that the user is currently configuring products parameters/variables for a new scenario by a bold products tab 1102… Within the products group field 1110, the user selects a product group 1104 for optimization, which is indicated by highlighting. The products field 1111 displays all of the products 1106 within the selected product group 1104. A create or edit product groups button 1107 allows the user to dynamically modify product groups during configuration of the new scenario. ) (See fig. 10 and 11) This shows the system provides the user with plurality of product references. These product references are going to go through preset filter functions of figure 12-15. 
where the remote user device is configured to provide visual representations of the references to the pre-set filter functions on a display device. (See para 0097- After the user has selected categories for optimization, the new scenario wizard presents a product template 1100 to the user's web browser, a diagram of which is shown in FIG. 11. The product template 1100 indicates that the user is currently configuring products parameters/variables for a new scenario by a bold products tab 1102… Within the products group field 1110, the user selects a product group 1104 for optimization, which is indicated by highlighting. The products field 1111 displays all of the products 1106 within the selected product group 1104. A create or edit product groups button 1107 allows the user to dynamically modify product groups during configuration of the new scenario. ) (See fig. 10 and 11) The user provides visuals representations (i.e. selecting different categories/products which are highlighted). These selected representations then go through the preset filters. This is done on display of the interface which is shown to the user. The user is using a computer as seen in figure 2. 

Regarding claim 6 and similarly claim 16, Delurgio further teaches 

wherein the processor is further configured to receive at least one filtering protocol wherein the filtering selection represents a combination of at least two of the pre-set filter function sent to a remote user device. The system receives a scenario (i.e. filtering protocol). The scenario includes filters such as time horizon and price filtering from figures 12-15. These filters are sent to the remote user when the user is using the scenario wizard to create the scenario. 

Regarding claim 7 and similarly claim 17, Delurgio further teaches 

wherein at least one filtering protocol includes causing the processor to filter the listing of comparable inventory based on at least one non-price- based parameter (See fig. 13)(See ¶0099- Referring to FIG. 13, a diagram is presented depicting a time horizon template 1300 that is part of the new scenario wizard. ) This shows the scenario is filtered with respect to non-prices based parameter of time period. 

Regarding Claim 11, the arts above teach the limitations of claim 1, However Delurgio further teaches 

wherein the filtering protocol includes at least two filtering functions that filter the comparable inventory data in parallel and return the filter dataset having the largest number of item entries.  Examiner interprets filtering in parallel to mean the filters are done at once. (See fig. 15) (See para 0102- Now referring to FIG. 15, a diagram is presented portraying a strategy template 1500 that is part of the new scenario wizard. The strategy template 1500 indicates parameters that are presently being configured and those that have been configured via bold and normal tabs 1502, 1501. Since the strategy window 1500 is the last template 1500 in the new scenario wizard, no dimmed tabs remain. The strategy window 1500 provides overall optimization strategy buttons that enable the user 1503, volume 1504, or revenue 1505.) This shows filters are implemented in parallel because they are done under the same tab and two filters are seen such as what parameter to optimize and limits for the volume change. Examiner interprets returning the dataset having the largest number of item entries to mean that the volume of items will be the largest. This can be achieved by the user selecting to optimize the volume filter and changing the limits of the volume to come up with the largest number of entries. 

Regarding claim 18, the arts above teach the limitations of claim 1, However Delurgio further teaches 

wherein the list of comparable inventory is limited to only inventory items that are non-identical to the at least one inventory item The art is capable of only having non-identical items. Examiner interprets non-identical items to be complimentary items and not substitution items. For example chips and dip are non-identical (See para 0006- Furthermore, it is well known that a store can sell more of a particular product (e.g., dips and salsa) when the particular product is displayed next to a complementary product (e.g., chips).) The groups the user selects can be only complementary items (See para 0065- The demand engine 236 relies on a mixed-model framework, simultaneously utilizing information in the client data set 239 across all stores and products within a product category, where a product category is defined as a collection of 

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Delurgio et al. (US20020165760A1) herein Delurgio in further view of Huyler (US20020004789A1) in further view of Davis et al. (US7853473B2) herein Davis. 

Regarding claim 8, the arts above teach the limitations of claim 1, however they do not teach 
wherein at least one non-price-based parameter corresponds to at least one of the following parameters that are associated with each listing of the listing of comparable inventory based: auto pricing-based pricing updated, frequency of pricing updates, indirect purchase inducement, Point-of-Sale usage.
However Davis teaches wherein at least one non-price-based parameter corresponds to at least one of the following parameters that are associated with each listing of the listing of comparable inventory based: auto pricing-based pricing updated, frequency of pricing updates, indirect purchase inducement, point-of-sale usage.  (See col. 9- If PRODUCT is promoted more frequently than N times in X weeks, then PRICE(PRODUCT) is increased by S percent. N, X, and S are all determined by the user of the software.) This shows auto pricing- based pricing update because prices are automatically updated a certain percent based on a product being promoted. 

Delurgio, Huyler, and Davis are analogous art because they are from the same problem solving area of changing prices for items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Delurgio’s and Huyler’s invention by incorporating the method of Davis because Delurgio and Huyler also deal with generating a updating a price, and the user making the changes in price can implement a rule to change prices based on past promotions. This gives the user more insight into item data such as item history of how many times it has been promoted in the past. The art of Davis will also help the user estimate better price sensitivities of items since sales data will be gathered on an ongoing bases. (See Abstract-Davis)


Regarding claim 9, the arts above teach the limitations of claim 8, however Davis further teaches 
wherein a value for the parameter associated with the auto pricing-based pricing updates is a value calculated by comparing a first-time derived update frequency value against a second-time derived update frequency value. (See col. 9- If PRODUCT is promoted more frequently than N times in X weeks, then PRICE(PRODUCT) is increased by S percent. N, X, and S are all determined by the user of the software.) This shows auto pricing- based pricing update because prices are automatically updated a certain percent based on a product being promoted. This is also showing comparing a first time derived update frequency 

Delurgio, Huyler, and Davis are analogous art because they are from the same problem solving area of changing prices for items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Delurgio’s and Huyler’s invention by incorporating the method of Davis because Delurgio and Huyler also deal with generating a updating a price, and the user making the changes in price can implement a rule to change prices based on past promotions. This gives the user more insight into item data such as item history of how many times it has been promoted in the past. The art of Davis will also help the user estimate better price sensitivities of items since sales data will be gathered on an ongoing bases. (See Abstract-Davis)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683